Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 1 of 15 PageID #: 1




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
       JAIME CORREA,
                              Plaintiff,                           COMPLAINT AND
                                                                   JURY DEMAND
               -against-
       3108 NORTHERN BLVD LLC and FOREVIEW
       CONTRACTING INC.,                                           Civil No.:
                              Defendants.




             Plaintiff, JAIME CORREA, by his attorneys, GINARTE GALLARDO GONZALEZ

      WINOGRAD, L.L.P., as and for a Complaint against the Defendants herein, respectfully allege

      as follows, upon information and belief:

                                                 PARTIES

             ONE:     At all times herein mentioned, Plaintiff, JAIME CORREA (hereinafter

      “CORREA”), was and still is a domiciliary/citizen of the State of New Jersey and resided at 22

      Fleming Avenue, 1st Fl., Newark, NJ 07105.

             TWO:     At all times herein mentioned, Defendant, 3108 NORTHERN BLVD LLC

      (hereinafter “3108 NORTHERN”), was and still is a domestic business corporation duly

      organized and existing under and by virtue of the laws of the State of New York, and maintaining

      an office in the State of New York.

             THREE: At all times herein mentioned, Defendant, 3108 NORTHERN was and still is a

      domestic limited liability company duly organized and existing under and by virtue of the laws of

      the State of New York, and maintaining an office in the State of New York.

             FOUR: At all times herein mentioned, Defendant, 3108 was and still is a foreign business

      corporation duly organized and existing under and by virtue of the laws of the State of New York,


                                                     1
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 2 of 15 PageID #: 2




      and maintaining an office in the State of New York.

             FIVE: At all times herein mentioned, Defendant, 3108 NORTHERN was and still is a

      foreign limited liability company duly organized and existing under and by virtue of the laws of

      the State of New York, and maintaining an office in the State of New York.

             SIX:   At all times herein mentioned, Defendant, 3108 NORTHERN maintained its

      principal place of business located at 28-18 Steinway Street, Astoria NY 11103 in the County of

      Queens, State of New York.

             SEVEN:      At all times herein mentioned, Defendant, 3108 NORTHERN transacted

      business within the State of New York.

             EIGHT: At all times herein mentioned, Defendant, FOREVIEW CONTRACTING INC.

      (hereinafter “FOREVIEW”), was and still is a domestic business corporation duly organized and

      existing under and by virtue of the laws of the State of New York, and maintaining an office in

      the State of New York.

             NINE: At all times herein mentioned, Defendant, FOREVIEW was and still is a domestic

      limited liability company duly organized and existing under and by virtue of the laws of the State

      of New York, and maintaining an office in the State of New York.

             TEN: At all times herein mentioned, Defendant, FOREVIEW was and still is a foreign

      business corporation duly organized and existing under and by virtue of the laws of the State of

      New York, and maintaining an office in the State of New York.

             ELEVEN: At all times herein mentioned, Defendant, FOREVIEW was and still is a

      foreign limited liability company duly organized and existing under and by virtue of the laws of

      the State of New York, and maintaining an office in the State of New York.

             TWELVE:       At all times herein mentioned, Defendant, FOREVIEW maintained its

      principal place of business located at 1816 127th Street, 2F, College Point, New York 11356 in

                                                      2
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 3 of 15 PageID #: 3




      the County of Queens, State of New York.

              THIRTEEN: At all times herein mentioned, Defendant, FOREVIEW transacted business

      within the State of New York.

                                        JURISDICTION AND VENUE

              FOURTEEN: Jurisdiction is proper pursuant to 28 U.S.C. 1332 in that there is complete

      diversity and the amount in controversy exceeds Seventy Five Thousand Dollars ($75,000.00)

      exclusive of interest and fees.

              FIFTEEN: Venue is proper pursuant to 28 U.S.C. 1391(a)(1) as the event giving rise to

      the claim occurred in this judicial district.

                            FACTS COMMON TO ALL CAUSES OF ACTION

              SIXTEEN: That on July 6, 2020, the Plaintiff, CORREA sustained injuries while working

      on a construction project.

              SEVENTEEN: That the construction project where the Plaintiff, CORREA was working

      was located at 31-08 Northern Boulevard, Queens, NY 11101; hereinafter referred to as the

      “subject premises.”

              EIGHTEEN:        That at all times hereinafter mentioned, the Plaintiff, CORREA was a

      construction worker and carpenter employed by NYCC Construction Company Corp.

              NINETEEN: That at all times hereinafter mentioned, NYCC Construction Company

      Corp. had been retained by 3108 NORTHERN to perform construction and carpentry work at the

      subject premises.

              TWENTY: That at all times hereinafter mentioned, NYCC Construction Company Corp.

      had been retained by FOREVIEW to perform construction and carpentry work at the subject

      premises.



                                                      3
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 4 of 15 PageID #: 4




             TWENTY-ONE: That at all times hereinafter mentioned, the Plaintiff, CORREA, was

      lawfully at the construction site located at the subject premises for the purpose of carrying on

      employment activities.

             TWENTY-TWO:          That at all times hereinafter mentioned, Plaintiff CORREA was

      lawfully at the subject premises and in the course of his employment with NYCC Construction

      Company Corp., in the construction, erection, demolition, repairing, altering, painting, cleaning,

      renovation, excavation, and/or maintenance operations at the premises.

             TWENTY-THREE: That at all times hereinafter mentioned, the Plaintiff, CORREA was

      performing his assigned construction and carpentry job duties including cutting metal and wood,

      making markings and hoisting rebar for column formation.

             TWENTY-FOUR: That at all times hereinafter mentioned, the Plaintiff, CORREA was

      caused to sustain severe personal injuries when a heavy rebar beam that was in the process of

      being hoisted by multiple workers to the next level became unsafe, unsecure and dangerous and

      fell and struck him while he performed his assigned job duties.

             TWENTY-FIVE: That at all times hereinafter mentioned, the Plaintiff, CORREA

      sustained severe personal injuries while performing his assigned construction duties at the subject

      premises.

         AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF OF 3108 NORTHERN

             TWENTY-SIX: Plaintiff repeats and realleges the allegations contained in paragraphs of

      the complaint numbered ONE through TWENTY-FIVE as if more fully set forth at length herein.

             TWENTY-SEVEN:            That at all times hereinafter mentioned, Defendant 3108

      NORTHERN was the owner of the subject premises.

             TWENTY-EIGHT:           That at all times hereinafter mentioned, Defendant 3108

      NORTHERN was the lessor of the subject premises.

                                                      4
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 5 of 15 PageID #: 5




             TWENTY-NINE: That at all times hereinafter mentioned, Defendant 3108 NORTHERN

      by its agents, servants, licensees, affiliates, lessees and/or employees operated the subject

      premises.

             THIRTY: That at all times hereinafter mentioned, Defendant 3108 NORTHERN by its

      agents, servants, licensees, affiliates, lessees and/or employees controlled the subject premises.

             THIRTY-ONE: That at all times hereinafter mentioned, Defendant 3108 NORTHERN by

      its agents, servants, licensees, affiliates, lessees and/or employees managed the subject premises.

             THIRTY-TWO: That at all times hereinafter mentioned, Defendant 3108 NORTHERN by

      its agents, servants, licensees, affiliates, lessees and/or employees supervised the subject premises.

             THIRTY-THREE: That at all times hereinafter mentioned, Defendant 3108 NORTHERN

      by its agents, servants, licensees, affiliates, lessees and/or employees maintained the subject

      premises.

             THIRTY-FOUR: That at all times hereinafter mentioned, Defendant 3108 NORTHERN

      by its agents, servants, licensees, affiliates, lessees and/or employees, was developing the subject

      property.

             THIRTY-FIVE: That at all times hereinafter mentioned, construction work was being

      done at the subject premises.

             THIRTY-SIX: That at all times hereinafter mentioned, the Defendant 3108 NORTHERN

      by its agents, servants, licensees, affiliates, lessees and/or employees had a duty to keep the subject

      premises in a safe condition, free of any dangers or hazards for those lawfully thereat.

             THIRTY-SEVEN: That at all times hereinafter mentioned, Defendant 3108 NORTHERN

      by its agents, servants, licensees, affiliates, lessees and/or employees engaged in construction

      work at the subject premises.

             THIRTY-EIGHT: That at all times hereinafter mentioned, Defendant 3108 NORTHERN

                                                        5
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 6 of 15 PageID #: 6




      by its agents, servants, licensees, affiliates, lessees and/or employees engaged in renovation work

      at the subject premises.

             THIRTY-NINE:        The    aforesaid   building   construction/renovation    constituted     a

      construction project within the meaning and intent of Article 10 of the New York State Labor

      Law.

             FORTY: That at all times hereinafter mentioned, Defendant 3108 NORTHERN by its

      agents, servants, licensees, affiliates, lessees and/or employees served as the general contractor

      for the construction and/or renovation work performed at the subject premises.

             FORTY-ONE: That at all times hereinafter mentioned, Defendant 3108 NORTHERN by

      its agents, servants, licensees, affiliates, lessees and/or employees served as the construction

      manager for the construction and/or renovation work performed at the subject premises.

             FORTY-TWO: That at all times hereinafter mentioned, Defendant 3108 NORTHERN,

      by its agents, servants, licensees, affiliates, lessees and/or employees, was responsible for the

      safety of all workers performing construction work or services at the subject premises.

             FORTY-THREE: That some time prior to July 6, 2020, the Defendant 3108 NORTHERN

      contracted with NYCC Construction Company Corp., to engage in construction to repair, alter,

      clean, renovate, construct and/or maintain the construction site located at the subject premises.

             FORTY-FOUR:         That on or about July 6, 2020, at the subject premises, the Plaintiff

      CORREA, while working for NYCC Construction Company Corp. was caused to sustain severe

      personal injuries when a heavy rebar beam that was in the process of being hoisted by multiple

      workers became unsafe, unsecure and dangerous and fell and struck him while he performed his

      assigned job duties.

             FORTY-FIVE: That on or about July 6, 2020, as a result of the recklessness, carelessness

      and negligence of the Defendant, 3108 NORTHERN, its officials, agents, servants and/or

                                                       6
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 7 of 15 PageID #: 7




      employees in the ownership, operation, construction, control, repair, development, maintenance,

      supervision and management of the aforementioned construction site and their violation of §200,

      §240(1) and §241(6) of the Labor Laws of the State of New York, violations of the Industrial

      Code Rule No. 23; as well as applicable OSHA rules and regulations, the Plaintiff, CORREA,

      sustained extensive, serious, grave and permanent injuries when a heavy rebar beam that was in

      the process of being hoisted became unsafe, unsecure and dangerous and fell and struck him while

      he performed his assigned job duties.

              FORTY-SIX: That on or about July 6, 2020, at the aforesaid construction site, as a result

      of the recklessness, carelessness and negligence of the Defendant FOREVIEW, its officials,

      agents, servants and/or employees including contractors and subcontractors were negligent,

      reckless and careless in the construction, renovation, rehabilitation, repair, management,

      alteration, control, possession, and inspection of the subject premises and construction site in that

      they failed to provide the Plaintiff with a safe place to work; failed to provide safety equipment,

      devices and protection from falling hazards; failed to provide plaintiff with a safe passage for

      walking and traversing the construction site and work activities; failed to provide plaintiff with

      safe ingress and egress at the worksite; failed to provide proper safety devices so as to afford

      proper protection to the Plaintiff on the site; failed to provide secured materials to guard against

      beams from become loosened and falling into and striking workers; failed to guard open areas in

      which heavy debris or construction materials could fall into and come into contact with the

      plaintiff; failed to provide a safe scaffold so as to afford proper protection to the Plaintiff on the

      site; failed to provide a safe ladder so as to afford proper protection to the Plaintiff on the site; in

      causing and/or permitting unsafe conditions to exist at the aforementioned construction/work site

      which constituted a danger, nuisance and menace to the safety of the Plaintiff; in causing and

      permitting hazardous and dangerous conditions to exist in violations of the law; and in failing to

                                                         7
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 8 of 15 PageID #: 8




      take those steps and measures necessary to protect the life of the Plaintiff in causing the Plaintiff

      to work and be employed in a hazardous place, under dangerous circumstances without the benefit

      of adequate and appropriate protection for his safety and welfare; in failing to construct, assure,

      equip, place, guard, arrange and/or maintain the construction/worksite and the equipment thereat

      so as to give proper protection to the Plaintiff; in causing and allowing the Plaintiff to be exposed

      and subjected to an unsafe elevated platform; in causing and allowing the Plaintiff to work from

      an unsafe elevated platform; in causing and allowing the Plaintiff to work from an unsafe elevated

      work area; in causing and allowing the Plaintiff to be thrust from a height; in failing and/or

      refusing to properly secure the elevated work platform in order to prevent it from becoming

      unstable and causing the Plaintiff to fall; in failing to inspect the safety devices and safety

      conditions upon the job site; in failing to have a safety plan for the job site; in failing to prevent

      the Plaintiff from falling from the elevated platform to the ground below; in failing to perform

      inspections of safety devices; in failing to provide the Plaintiff with proper safety equipment; in

      failing to provide the Plaintiff with a safety harness or lanyard and/or a place to tie off with such

      equipment; in failing to provide the Plaintiff with proper fall protection; in violating the provisions

      of §200, §240(1) and §241(6) of the Labor Law of the State of New York; the applicable OSHA

      rules and regulations; violated the applicable provisions of the industrial code regulations of the

      state of New York as they pertain to construction; in failing to have and/or designate a competent

      person to direct, manage, control, and/or inspect the work being performed at the time of the

      accident; in failing to provide the Plaintiff with the approved fall protection devices and/or

      independent work platforms from which to perform his work; in failing to prevent the Plaintiff

      from falling from the elevated platform to the ground below causing his injuries; in failing to

      prevent the Plaintiff from falling from the scaffold and/or ladder to the ground below causing his

      injuries; in failing to have and/or designate a competent person to direct, manage, control, and/or

                                                        8
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 9 of 15 PageID #: 9




      inspect the work being performed at the time of the accident; in failing to instruct, direct and/or

      train Plaintiff; in failing to inspect the safety devices and safety conditions upon the job site; and

      in violating the provisions of §200, §240(1) and §241(6) of the Labor Law of the State of New

      York; in violating the provisions of the Industrial Code Rule No. 23; and in failing to provide a

      safe worksite and area where he was working.

             FORTY-SEVEN:               That Defendant 3108 NORTHERN, had actual notice and/or

      constructive notice of the defective and dangerous condition prior to the happening of the accident

      alleged herein.

             FORTY-EIGHT: That as a result of the aforesaid, Plaintiff, CORREA, was rendered sick,

      sore, lame and disabled; was caused to suffer great physical pain, mental anguish and depression;

      has been obligated to submit himself for medical aid and other treatment; will continue to suffer

      great pain and suffering; and has sustained and will continue to sustain special damages in a sum

      which exceeds the jurisdiction of all lower Courts of the State of New York.

             FORTY-NINE:         That the damages incurred by Plaintiff CORREA, as aforesaid, arose

      wholly and solely through the negligence, carelessness and recklessness of the Defendant, 3108

      NORTHERN, its officials agents, servants and/or employees without fault or want of care on the

      part of Plaintiff CORREA.

           AS AND FOR A SECOND CAUSE OF ACTION ON BEHALF OF FOREVIEW

             FIFTY: Plaintiff repeats and realleges the allegations contained in paragraphs of the

      complaint numbered ONE through FORTY-NINE as if more fully set forth at length herein.

             FIFTY-ONE: That at all times hereinafter mentioned, Defendant FOREVIEW was the

      owner of the subject premises.

             FIFTY-TWO: That at all times hereinafter mentioned, Defendant FOREVIEW was the

      lessor of the subject premises.

                                                        9
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 10 of 15 PageID #: 10




              FIFTY-THREE: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees operated the subject premises.

              FIFTY-FOUR: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees controlled the subject premises.

              FIFTY-FIVE: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees managed the subject premises.

              FIFTY-SIX: That at all times hereinafter mentioned, Defendant FOREVIEW by its agents,

       servants, licensees, affiliates, lessees and/or employees supervised the subject premises.

              FIFTY-SEVEN: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees maintained the subject premises.

              FIFTY-EIGHT: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees, was developing the subject

       property.

              FIFTY-NINE: That at all times hereinafter mentioned, construction work was being done

       at the subject premises.

              SIXTY: That at all times hereinafter mentioned, the Defendant FOREVIEW by its agents,

       servants, licensees, affiliates, lessees and/or employees had a duty to keep the subject premises in

       a safe condition, free of any dangers or hazards for those lawfully thereat.

              SIXTY-ONE: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees engaged in construction work at

       the subject premises.

              SIXTY-TWO: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees engaged in renovation work at the

       subject premises.

                                                       10
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 11 of 15 PageID #: 11




              SIXTY-THREE:        The    aforesaid   building   construction/renovation    constituted     a

       construction project within the meaning and intent of Article 10 of the New York State Labor

       Law.

              SIXTY-FOUR: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees served as the general contractor

       for the construction and/or renovation work performed at the subject premises.

              SIXTY-FIVE: That at all times hereinafter mentioned, Defendant FOREVIEW by its

       agents, servants, licensees, affiliates, lessees and/or employees served as the construction manager

       for the construction and/or renovation work performed at the subject premises.

              SIXTY-SIX:       That at all times hereinafter mentioned, Defendant FOREVIEW, by its

       agents, servants, licensees, affiliates, lessees and/or employees, was responsible for the safety of

       all workers performing construction work or services at the subject premises.

              SIXTY-SEVEN:         That some time prior to July 6, 2020, the Defendant FOREVIEW

       contracted with NYCC Construction Company Corp., to engage in construction to repair, alter,

       clean, renovate, construct and/or maintain the construction site located at the subject premises.

              SIXTY-EIGHT:        That on or about July 6, 2020, at the subject premises, the Plaintiff

       CORREA, while working for NYCC Construction Company Corp. was caused to sustain severe

       personal injuries when a heavy rebar beam that was in the process of being hoisted by multiple

       workers became unsafe, unsecure and dangerous and fell and struck him while he performed his

       assigned job duties.

              SIXTY-NINE: That on or about July 6, 2020, as a result of the recklessness, carelessness

       and negligence of the Defendant, FOREVIEW, its officials, agents, servants and/or employees in

       the ownership, operation, construction, control, repair, development, maintenance, supervision

       and management of the aforementioned construction site and their violation of §200, §240(1) and

                                                       11
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 12 of 15 PageID #: 12




       §241(6) of the Labor Laws of the State of New York, violations of the Industrial Code Rule No.

       23; as well as applicable OSHA rules and regulations, the Plaintiff, CORREA, sustained

       extensive, serious, grave and permanent injuries when a heavy rebar beam that was in the process

       of being hoisted became unsafe, unsecure and dangerous and fell and struck him while he

       performed his assigned job duties.

               SEVENTY: That on or about July 6, 2020, at the aforesaid construction site, as a result

       of the recklessness, carelessness and negligence of the Defendant FOREVIEW, its officials,

       agents, servants and/or employees including contractors and subcontractors were negligent,

       reckless and careless in the construction, renovation, rehabilitation, repair, management,

       alteration, control, possession, and inspection of the subject premises and construction site in that

       they failed to provide the Plaintiff with a safe place to work; failed to provide safety equipment,

       devices and protection from falling hazards; failed to provide plaintiff with a safe passage for

       walking and traversing the construction site and work activities; failed to provide plaintiff with

       safe ingress and egress at the worksite; failed to provide proper safety devices so as to afford

       proper protection to the Plaintiff on the site; failed to provide secured materials to guard against

       beams from become loosened and falling into and striking workers; failed to guard open areas in

       which heavy debris or construction materials could fall into and come into contact with the

       plaintiff; failed to provide a safe scaffold so as to afford proper protection to the Plaintiff on the

       site; failed to provide a safe ladder so as to afford proper protection to the Plaintiff on the site; in

       causing and/or permitting unsafe conditions to exist at the aforementioned construction/work site

       which constituted a danger, nuisance and menace to the safety of the Plaintiff; in causing and

       permitting hazardous and dangerous conditions to exist in violations of the law; and in failing to

       take those steps and measures necessary to protect the life of the Plaintiff in causing the Plaintiff

       to work and be employed in a hazardous place, under dangerous circumstances without the benefit

                                                         12
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 13 of 15 PageID #: 13




       of adequate and appropriate protection for his safety and welfare; in failing to construct, assure,

       equip, place, guard, arrange and/or maintain the construction/worksite and the equipment thereat

       so as to give proper protection to the Plaintiff; in causing and allowing the Plaintiff to be exposed

       and subjected to an unsafe elevated platform; in causing and allowing the Plaintiff to work from

       an unsafe elevated platform; in causing and allowing the Plaintiff to work from an unsafe elevated

       work area; in causing and allowing the Plaintiff to be thrust from a height; in failing and/or

       refusing to properly secure the elevated work platform in order to prevent it from becoming

       unstable and causing the Plaintiff to fall; in failing to inspect the safety devices and safety

       conditions upon the job site; in failing to have a safety plan for the job site; in failing to prevent

       the Plaintiff from falling from the elevated platform to the ground below; in failing to perform

       inspections of safety devices; in failing to provide the Plaintiff with proper safety equipment; in

       failing to provide the Plaintiff with a safety harness or lanyard and/or a place to tie off with such

       equipment; in failing to provide the Plaintiff with proper fall protection; in violating the provisions

       of §200, §240(1) and §241(6) of the Labor Law of the State of New York; the applicable OSHA

       rules and regulations; violated the applicable provisions of the industrial code regulations of the

       state of New York as they pertain to construction; in failing to have and/or designate a competent

       person to direct, manage, control, and/or inspect the work being performed at the time of the

       accident; in failing to provide the Plaintiff with the approved fall protection devices and/or

       independent work platforms from which to perform his work; in failing to prevent the Plaintiff

       from falling from the elevated platform to the ground below causing his injuries; in failing to

       prevent the Plaintiff from falling from the scaffold and/or ladder to the ground below causing his

       injuries; in failing to have and/or designate a competent person to direct, manage, control, and/or

       inspect the work being performed at the time of the accident; in failing to instruct, direct and/or

       train Plaintiff; in failing to inspect the safety devices and safety conditions upon the job site; and

                                                         13
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 14 of 15 PageID #: 14




       in violating the provisions of §200, §240(1) and §241(6) of the Labor Law of the State of New

       York; in violating the provisions of the Industrial Code Rule No. 23; and in failing to provide a

       safe worksite and area where he was working.

              SEVENTY-ONE:          That Defendant FOREVIEW, had actual notice and/or constructive

       notice of the defective and dangerous condition prior to the happening of the accident alleged herein.

              SEVENTY-TWO: That as a result of the aforesaid, Plaintiff, CORREA, was rendered sick,

       sore, lame and disabled; was caused to suffer great physical pain, mental anguish and depression;

       has been obligated to submit himself for medical aid and other treatment; will continue to suffer

       great pain and suffering; and has sustained and will continue to sustain special damages in a sum

       which exceeds the jurisdiction of all lower Courts of the State of New York.

              SEVENTY-THREE:           That the damages incurred by Plaintiff CORREA, as aforesaid,

       arose wholly and solely through the negligence, carelessness and recklessness of the Defendant,

       FOREVIEW, its officials agents, servants and/or employees without fault or want of care on the

       part of Plaintiff CORREA.

              WHEREFORE, Plaintiffs demand judgment against the Defendants herein, for damages,

       in the amount of Ten Million Dollars ($10,000,000), interest and costs of suit and for such other

       and further relief as this Court may deem just and proper.

                                                JURY DEMAND

              Plaintiff demands a trial by jury of all issues so triable.

       Dated: New York, New York
              October 30, 2020
                                                              Michael L. Edelman
                                                              ___________________________________
                                                              Michael L. Edelman, Esq. (MLE-6838)
                                                              GINARTE GALLARDO
                                                              GONZALEZ WINOGRAD, L.L.P.
                                                              Attorneys for Plaintiffs
                                                              JAIME CORREA

                                                        14
Case 1:20-cv-05293-RRM-SMG Document 1 Filed 11/02/20 Page 15 of 15 PageID #: 15




                                                 The Woolworth Building
                                                 233 Broadway, Suite 2405
                                                 New York, NY 10279
                                                 (212) 601-9700
       TO: DEFENDANTS

       3108 NORTHERN BLVD LLC
       DOS Process
       28-18 Steinway Street
       Astoria, New York 11103

       FOREVIEW CONTRACTING INC.
       DOS Process
       1816 127th Street, 2/F
       College Point, New York 11356




                                            15
